United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 10, 2005

                                                         Charles R. Fulbruge III
                           No. 04-30873                          Clerk
                         Summary Calendar



JACQUELYN F. WILSON,

                                    Plaintiff - Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF
SOCIAL SECURITY,

                                    Defendant - Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 2:03-CV-2922-D
                        --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Jacquelyn F. Wilson appeals the district court’s judgment

affirming the Social Security Commissioner’s decision to

terminate her disability insurance benefits.    The Commissioner’s

decision was based upon a determination under 42 U.S.C. § 423(f)

that Wilson had undergone medical improvement.

     Wilson argues that the administrative law judge (“ALJ”)

erred in concluding that there was substantial evidence of

medical improvement, that the ALJ failed to state why he did not

     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.
                            No. 04-30873
                                 -2-

find her credible, that the ALJ failed to give proper weight to

her treating physician’s medical opinion, that the ALJ did not

accurately and fully develop the administrative record, that the

ALJ did not consider the combined effect of her exertional and

nonexertional impairments on her residual functional capacity and

the existence of jobs in the economy, and that the ALJ failed to

consider her advanced age of 55 years.

     In a benefits termination proceeding, the Commissioner bears

the burden of proof and may terminate benefits if substantial

evidence demonstrates (1) that the claimant has undergone medical

improvement related to her ability to do work, and (2) that the

claimant is currently able to engage in substantial gainful

activity.   Griego v. Sullivan, 940 F.2d 942, 943-44 (5th Cir.

1991).   The Commissioner’s decision that the claimant is no

longer disabled will be affirmed so long as the decision is

supported by substantial evidence.    Carey v. Apfel, 230 F.3d 131,

135 (5th Cir. 2000).    Substantial evidence is evidence that is

relevant and sufficient for a “reasonable mind [to] accept as

adequate to support a conclusion.”    Richardson v. Perales, 402

U.S. 389, 401 (1971).

     Here, substantial evidence supports the Commissioner’s

finding of medical improvement and the determination that Wilson

is able to engage in substantial gainful activity.    Griego, 940

F.2d at 943-44.   Specifically, Dr. Ulrich found that Wilson was
                            No. 04-30873
                                 -3-

goal-directed, had no indication of psychosis, and had a fair-to-

good memory.   Dr. Ulrich diagnosed Wilson with major depressive

disorder, but noted that this condition was treatable with

medication.    Dr. Ulrich opined that Wilson could hold a job and

would benefit from having her attention directed elsewhere.

     In addition, Dr. Nitsche found that Wilson was alert, had a

cooperative attitude and good attention, and was well-oriented.

Dr. Nitsche determined that Wilson’s delayed recall memory and

remote memory were good, her thought content was normal, and she

could follow commands.   Dr. Nitsche’s physical examination

indicated that all of Wilson’s major body systems and her

functional assessment were normal.   Dr. Nitsche found that Wilson

suffered from obesity, chronic headaches, intermittent lumbar

strain, and a history of anxiety and depression.   Dr. Nitsche

concluded that Wilson’s medical problems might make it difficult

for her to do heavy physical work.   That conclusion, however,

does not preclude a determination that Wilson has undergone

medical improvement or that she can work in a different capacity.

     The ALJ provided adequate reasons for finding Wilson’s

testimony lacked credibility.   If the uncontroverted medical

evidence shows a basis for the claimant’s complaints of pain, the

ALJ’s unfavorable credibility determination will not be upheld

“unless the ALJ weights the objective medical evidence and

assigns articulated reasons for discrediting the claimant’s
                            No. 04-30873
                                 -4-

subjective complaints of pain.”    Anderson v. Sullivan, 887 F.2d

630, 633 (5th Cir. 1989) (internal quotation and citation

omitted).   The ALJ must thoroughly discuss the objective medical

evidence and the nonmedical evidence to resolve any

inconsistencies in the evidence as a whole and to give a logical

explanation of the claimant’s capacity to work.    Id.   Here, the

ALJ found that Wilson’s medical records contradicted her claim of

continued disability.   The ALJ noted that Wilson sought mental

health treatment only sporadically; that she had voiced no

complaints during the relevant time period, except with respect

to an inability to sleep; that her mental condition was treated

with medication; and that Dr. Ulrich opined she could hold a job.

Thus, the ALJ provided adequate reasons for his credibility

assessment.

     Wilson’s complaint that the ALJ did not adequately develop

the record is based on a purported disparity in the evidence

discussed in the ALJ’s decision and the evidence in the record.

The ALJ owes a duty to a claimant to develop the record fully and

fairly to ensure that his decision is an informed decision based

on sufficient facts.    Kane v. Heckler, 731 F.2d 1216, 1219 (5th

Cir. 1984).   The ALJ’s decision will be affirmed unless the

claimant shows (1) that the ALJ failed to fulfill his duty to

adequately develop the record and (2) that the claimant was

prejudiced thereby. Id. at 1220.   Here, Wilson has not identified
                             No. 04-30873
                                  -5-

the alleged disparity.   Even if there is a disparity, Wilson has

not shown that she was prejudiced.    Wilson complains about the

ALJ’s failure to consider her letter requesting a hearing, but

that failure could not prejudice Wilson because she received a

hearing.

     Substantial evidence indicates that Wilson can engage in

substantial gainful activity.    Although the record shows that

Wilson still has a severe mental impairment, it also shows that

she can understand, remember, and carry out a variety of

technical, complex, or detailed tasks.      Considering the evidence

as a whole, the evidence supports the ALJ’s determination that

Wilson can perform jobs that exist in significant numbers in the

national or state economy.

     Finally, the ALJ properly considered the combination of

Wilson’s impairments.    Even if the ALJ had considered Wilson to

be a person of advanced age, that fact would not have led him to

find that she was still disabled because he did not find that her

residual functional capacity was limited to sedentary or light

work.   See 20 C.F.R. § 404.1568(d)(4).

     Wilson has shown no error in the district court’s judgment.

Accordingly, the court AFFIRMS the judgment.

AFFIRMED.